 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Esther De La Fuente,                               No. CV-17-04732-PHX-DWL
10                  Plaintiff,                          ORDER
11   v.
12   Roosevelt Elementary School District No.
     66, et al.,
13
                    Defendants.
14
15                                       INTRODUCTION
16          This case involves troubling allegations of negligence by a school district when
17   attempting to address the special needs of one of its students. In March 2013, a minor
18   named A.D. was enrolled as a student in a school within the Roosevelt Elementary School
19   District No. 66 (“the District”). Around that time, the District created a specialized
20   education plan for A.D.—known as a “Section 504 plan”— in an attempt to provide an
21   accommodation for his attention deficient hyperactivity disorder (“ADHD”).
22          Unfortunately, it appears the District simply forgot to implement the Section 504
23   plan after it was created. This oversight went undetected for over two years, until a May
24   2015 incident in which A.D. had an altercation with one of his teachers in the classroom.
25   In the aftermath of this altercation, A.D.’s mother, Esther De La Fuente (“Plaintiff”), filed
26   a complaint with the United States Office of Civil Rights (“OCR”). This complaint, which
27   was filed in June 2015, specifically addressed the District’s failure to implement A.D.’s
28   Section 504 plan. Although the District initially responded to the complaint by denying it
 1   had ever created a Section 504 plan for A.D., it eventually changed course, acknowledged
 2   its failure to provide an appropriate education to A.D., agreed to expunge certain incidents
 3   from    A.D.’s     official   disciplinary     record,    and    also    agreed     to   provide
 4   “compensatory/remedial” educational services to A.D., including extra tutoring.
 5          In December 2017, Plaintiff filed this lawsuit, which seeks damages (both on her
 6   own behalf and on behalf of A.D.) for alleged violations of two different federal disabilities
 7   statutes. Now pending before the Court is a motion for summary judgment filed by the
 8   District and the individual Defendants (together, “Defendants”). (Doc. 77.) They seek
 9   summary judgment on four grounds: (1) Plaintiff failed to exhaust her administrative
10   remedies before filing this suit; (2) Plaintiff’s claims are barred by the statute of limitations;
11   (3) Plaintiff is not entitled to recover damages for her own emotional distress in these
12   circumstances; and (4) the official capacity claims against the individual Defendants are
13   duplicative of the claims against the District. The motion is fully briefed and nobody has
14   requested oral argument.1
15          As explained below, Plaintiff’s claims are barred by the statute of limitations. This
16   is an unfortunate outcome, because Plaintiff and A.D. are deserving of sympathy, but it is
17   an outcome compelled by the facts and relevant case law. Accordingly, the Court will
18   grant summary judgment to Defendants without considering their other three arguments.
19                                          BACKGROUND
20   I.     Legal Framework
21          It’s helpful to begin by briefly summarizing the relevant legal framework. Under
22   the Individuals with Disabilities Education Act (“IDEA”), states receive federal funds in
23   exchange for committing to furnish a free and appropriate public education (“FAPE”) to
24   1
            Plaintiff filed some of her exhibits after the deadline to file her response. (Docs. 88,
     88-1.) Her counsel noted that he “inadvertently failed” to file these exhibits with her
25   response. (Doc. 88 at 2.) Defendants seem to object to the Court considering these
     documents, contending they “were not properly part of the summary judgment record at
26   the time Defendants filed their Reply in Support of Defendants’ Separate Motion for
     Summary Judgment.” (Doc. 89.) This argument is unavailing. Because Plaintiff cited all
27   of these documents in her Controverting Statement of Facts (Doc. 83), and copies of these
     documents were obviously in Defendants’ possession at the time they filed their reply,
28   Defendants were not prejudiced in any way by Plaintiffs’ untimely filing. The Court will,
     thus, consider these documents in ruling on the motion for summary judgment.

                                                   -2-
 1   all students with particular disabilities. Fry v. Napoleon Cmty. Sch., 137 S. Ct. 743, 748
 2   (2017). “[A] FAPE comprises ‘special education and related services’—both ‘instruction’
 3   tailored to meet a child’s ‘unique needs’ and sufficient ‘supportive services’ to permit the
 4   child to benefit from that instruction.” Id. at 748-49 (citations omitted). A school furnishes
 5   a FAPE by providing the child with an individualized education program (“IEP”), which
 6   “spells out a personalized plan to meet all of the child’s ‘educational needs.’” Id.; see also
 7   20 U.S.C. § 1414(d).
 8          Title II of the Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12131 et seq.,
 9   and Section 504 of the Rehabilitation Act, 29 U.S.C. § 794, similarly protect the interests
10   of students with disabilities. “Title II forbids any ‘public entity’ from discriminating based
11   on disability,” and an implementing regulation, 28 C.F.R. § 35.130(b)(7), “requires a
12   public entity to make ‘reasonable modifications’ to its ‘policies, practices, or procedures’
13   when necessary to avoid such discrimination.” Fry, 137 S. Ct. at 749. Likewise, Section
14   504 prohibits “federally funded ‘program[s] or activit[ies]’” from discriminating based on
15   disability, id. (citing 42 U.S.C. §§ 12131–12132; 29 U.S.C. § 794(a)), thereby “demanding
16   certain ‘reasonable’ modifications to existing practices in order to ‘accommodate’ persons
17   with disabilities,” id. (citation omitted). “Like the IEP, a § 504 Plan is the mechanism for
18   providing a FAPE under § 504.” Lauren G. ex rel. Scott G. v. W. Chester Area Sch. Dist.,
19   906 F. Supp. 2d 375, 391 (E.D. Pa. 2012); see also 34 C.F.R. § 104.33(a) (“A recipient that
20   operates a public elementary or secondary education program or activity shall provide a
21   free appropriate public education to each qualified handicapped person who is in the
22   recipient’s jurisdiction, regardless of the nature or severity of the person’s handicap.”).
23   II.    Factual Background
24          A.D. was enrolled as a student at Bernard Black Elementary School within the
25   District from 2010 through May 19, 2015, at which time he was “promoted to 9th grade”
26   and no longer enrolled in the District. (Doc. 77 at 40.)
27          In February and March 2013, the District evaluated A.D. under Section 504. (Doc.
28   84 at 1-13.) The District determined that A.D.’s ADHD “adversely impact[s] his ability to


                                                 -3-
 1   receive instruction and consequences which impacts his learning” and “impact[s] his ability
 2   to function in the general education setting without accommodations.”             (Id. at 6.)
 3   Consequently, on March 8, 2013, the District provided A.D. with a Section 504 plan. (Id.
 4   at 9.) The accommodations provided in this plan included: (1) “[s]horten[ing] homework
 5   assignments”; (2) “[t]esting in small group or 1:1 instruction”; (3) [n]ursing [s]ervices for
 6   [d]aily [m]edication [a]dministration”; (4) “[p]rovid[ing] intermittent (chunk) longer
 7   projects/assignments to ensure completion”; and (5) using a “[p]oint sheet.” (Id.) The
 8   Section 504 plan also included a “Projected Re-Evaluation Date” of March 8, 2014, one
 9   year later. Plaintiff received a copy of the Section 504 Plan. (Doc. 85 at 10.)
10          In May 2015, A.D. had an altercation with one of his teachers in the classroom.
11   (Doc. 77 at 17-27.) A.D. had also had several minor and major disciplinary infractions
12   before that altercation. (Doc. 88-1 at 1.)
13          On June 16, 2015, Plaintiff filed a complaint with OCR alleging, among other
14   things, that the District had failed to implement the Section 504 plan from March 2013
15   until May 2015. (Doc. 77 at 29.) OCR opened an investigation in response to the
16   complaint. (Id. at 29-30.)
17          On July 31, 2015, the District submitted its “position statement and response to
18   [OCR’s] data request.” (Doc. 88-1 at 1-7.) In this document, the District contended A.D.
19   “ha[d] not had a Section 504 plan during his attendance at the District” and that A.D. “ha[d]
20   never been classified as disabled by the District.” (Id.) Moreover, after the District’s
21   counsel was informed that OCR had a copy of the Section 504 plan, the District again
22   contended, in a September 3, 2015 letter, that “[a]fter a thorough search, the District ha[d]
23   been unable to verify the existence or authenticity of that plan.” (Id. at 8.)
24          On January 6, 2017, the District entered in a Resolution Agreement to resolve the
25   issues identified in the OCR investigation. (Doc. 88-1 at 11.) The Resolution Agreement
26   provided for individual relief for A.D. in the form of (1) determining whether A.D. was
27   denied a FAPE for the 2013-2014 and 2014-2015 school years and the proper remedies for
28   such denial and (2) determining whether A.D.’s episodes of misconduct during those


                                                  -4-
 1   school years were manifestations of his disability. (Id. at 11-12.) It also provided for
 2   systemic relief in the form of (1) reviewing the District’s Section 504 practices, (2) training
 3   employees on Section 504, (3) documenting the District’s compliance with Section 504 for
 4   the remainder of the school year and at least the following two school years, and (4)
 5   providing training to “interested District community members” on Section 504. (Id. at 12-
 6   18.)
 7          On February 8, 2017, OCR sent the District a letter laying out its investigative
 8   findings. (Doc. 85 at 27-31.) The letter noted the existence of the Section 504 plan and
 9   the District’s awareness of it despite the District’s repeated claims of its nonexistence. (Id.;
10   Doc. 83 ¶ 17.) It further noted that the District acknowledged A.D. had never been
11   reevaluated. (Doc. 85 at 29.)
12          On April 28, 2017, the District held a meeting with Plaintiff regarding the individual
13   relief provided for in the Resolution Agreement. (Doc. 88-1 at 19.)
14          On May 1, 2017, the District sent Plaintiff a letter listing the outcomes of that
15   meeting. (Id.) Those outcomes included: (1) a determination that A.D. was denied a FAPE
16   during the 2013-2014 and 2014-2105 school years as a result of the District failing to
17   implement his Section 504 plan; (2) a determination that A.D. was entitled to
18   “compensatory/remedial services” in the form of tutoring during summer and fall 2017; (3)
19   a determination that two episodes of A.D.’s misconduct were a manifestation of his
20   disability; (4) a determination that A.D. was entitled to “compensatory/remedial services
21   . . . for the services not provided as a result of his suspensions” for the two episodes of
22   misconduct that were a manifestation of his disability; (5) expungement of the two
23   suspensions from A.D.’s suspension record; and (6) a review of A.D.’s cumulative file to
24   ensure it did not contain any documentation from the May 2015 altercation with the
25   teacher. (Id.)
26   III.   Procedural History
27          On December 21, 2017, Plaintiff filed this lawsuit on behalf of herself and A.D.
28   (Doc. 1.)


                                                  -5-
 1           On June 7, 2018, Plaintiff filed her second amended complaint (“SAC”). (Doc. 57.)
 2   The SAC includes two claims: (1) education discrimination in violation of Section 504 of
 3   the Rehabilitation Act and (2) education discrimination in violation of Title II of the ADA.
 4   (Id.) Plaintiff seeks compensatory damages for herself and A.D., costs, and attorneys’ fees.
 5   (Id.)
 6                                      LEGAL STANDARD
 7           A party moving for summary judgment “bears the initial responsibility of informing
 8   the district court of the basis for its motion, and identifying those portions of ‘the pleadings,
 9   depositions, answers to interrogatories, and admissions on file, together with the affidavits,
10   if any,’ which it believes demonstrate the absence of a genuine issue of material fact.”
11   Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). “In order to carry its burden of
12   production, the moving party must either produce evidence negating an essential element
13   of the nonmoving party’s claim or defense or show that the nonmoving party does not have
14   enough evidence of an essential element to carry its ultimate burden of persuasion at trial.”
15   Nissan Fire & Marine Ins. Co. v. Fritz Cos., 210 F.3d 1099, 1102 (9th Cir. 2000). “If . . .
16   [the] moving party carries its burden of production, the nonmoving party must produce
17   evidence to support its claim or defense.” Id. at 1103.
18           “Summary judgment is appropriate when ‘there is no genuine dispute as to any
19   material fact and the movant is entitled to judgment as a matter of law.’” Rookaird v. BNSF
20   Ry. Co., 908 F.3d 451, 459 (9th Cir. 2018) (quoting Fed. R. Civ. P. 56(a)). “A genuine
21   dispute of material fact exists if ‘there is sufficient evidence favoring the nonmoving party
22   for a jury to return a verdict for that party.’” United States v. JP Morgan Chase Bank
23   Account No. Ending 8215 in Name of Ladislao V. Samaniego, VL: $446,377.36, 835 F.3d
24   1159, 1162 (9th Cir. 2016) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249-
25   50 (1986)). The court “must view the evidence in the light most favorable to the
26   nonmoving party and draw all reasonable inference in the nonmoving party’s favor.”
27   Rookaird, 908 F.3d at 459. Summary judgment is also appropriate against a party who
28   “fails to make a showing sufficient to establish the existence of an element essential to that


                                                   -6-
 1   party’s case, and on which that party will bear the burden of proof at trial.” Celotex, 477
 2   U.S. at 322.
 3                                          ANALYSIS
 4          Defendants argue, and Plaintiff does not dispute, that a two-year statute of
 5   limitations applies to the claims in this case.2 Accordingly, the Court will apply a two-year
 6   statute of limitations to Plaintiff’s Rehabilitation Act and ADA claims.
 7          Although “state law determines the period of limitations, federal law determines
 8   when a cause of action accrues.” Alexopulos v. San Francisco Unified Sch. Dist., 817 F.2d
 9   551, 555 (9th Cir. 1987). “Under federal law a cause of action accrues, and the statute of
10   limitations begins to run, when a plaintiff knows or has reason to know of the injury that
11   is the basis of the action.” Id.
12          Plaintiff argues the statute of limitations on her claims did not begin running until
13   2017 (when OCR completed its investigation and/or the District agreed to the Resolution
14   Agreement) because, before then, the District hadn’t acknowledged the existence of the
15   Section 504 plan and its duty to implement it. (Doc. 82 at 12-14.) In response, Defendants
16   argue that Plaintiff’s “claims accrued on or before June 16, 2015” because, by that time,
17   Plaintiff had already been given a copy of that Section 504 plan (which was developed in
18   March 2013), had already become suspicious the Section 504 hadn’t been implemented
19   (which occurred following the May 2015 altercation with the teacher), and had just filed a
20   complaint with OCR pertaining to the District’s failure to implement the Section 504 plan.
21   (Doc. 87 at 2-3.)
22          The Court agrees with Defendants that Plaintiff had reason to know of the injury by
23   June 16, 2015, which is the date on which OCR “received a complaint alleging [the
24   District] discriminated against [A.D.] on the basis of disability . . . by failing to . . .
25
     2
             Where a federal statute does not contain a statute of limitations, “the court must
26   apply the statute of limitations of the most analogous state law.” Pickern v. Holiday
     Quality Foods Inc., 293 F.3d 1133, 1137 n.2 (9th Cir. 2002). Other courts have concluded
27   that a two-year statute of limitations applies to claims brought in federal courts in Arizona
     under Section 504 of the Rehabilitation Act and Title II of the ADA. Oskowis v. Sedona
28   Oak-Creek Unified Sch. Dist. #9, 2017 WL 1135558, *3 (D. Ariz. 2017); Payne v. Arpaio,
     2009 WL 3756679, *10 (D. Ariz. 2009).

                                                 -7-
 1   implement his Section 504 plan from March 2013 until May 2015.” (Doc. 77 at 29.)
 2   Although Plaintiff may not have been certain of the claims on that date, she had reason to
 3   know of them, given that she had a copy of the Section 504 plan (Doc. 83 ¶ 4) and suspected
 4   the District had not been complying with that plan (id. ¶¶ 8-10), leading her to file the OCR
 5   complaint.
 6          The Ninth Circuit’s decision in Stanley v. Trustees of California State Univ., 433
 7   F.3d 1129 (9th Cir. 2006), compels the conclusion that June 16, 2015 is the relevant accrual
 8   date in this case. In Stanley, a university student was subjected to sexual harassment by
 9   one of her professors between 1999 and May 2000. Id. at 1132. In April 2001, after
10   learning the school hadn’t disciplined the professor, the student “filed a claim with the
11   California State Board of Control.” Id. Finally, in May 2002, after failing to receive a
12   response to this claim, the student filed a federal lawsuit. Id. The district court dismissed
13   the lawsuit, concluding it was filed outside the one-year statute of limitations, and the Ninth
14   Circuit affirmed, holding that the student’s claim necessarily accrued no later than the date
15   on which she filed her claim with the state regulatory agency:
16          It is unnecessary to determine exactly when Stanley had notice, because she
            certainly had reason to know of the injury upon which her action was based
17
            when she filed a complaint alleging virtually identical claims with the State
18          Board of Control on April 27, 2001. . . . Thus, as a matter of law, Stanley
            had “reason to know” of her claim by at least April 27, 2001. Because she
19          did not file her first action in district court until May 23, 2002, her claim is
20          time-barred under the applicable one-year statute of limitations.
21   Id. at 1136. Here, similarly, Plaintiff necessarily had “reason to know” of her claims at the
22   time she filed the OCR complaint in June 2015, so this lawsuit—which wasn’t filed until
23   two-and-a-half years later—is time-barred.3
24          Plaintiff also argues the statute of limitations is subject to equitable tolling because
25   “[t]he District initially told [Plaintiff] and the OCR that it had no records of a 504 Plan
26
27   3
             See also Little v. State, 240 P.3d 861, 864-65 (Ariz. Ct. App. 2010) (“By authorizing
     and knowing about the filing of the Board complaint . . . Little demonstrated that, as of that
28   time, her knowledge, understanding, and acceptance in the aggregate provided sufficient
     facts to constitute a cause of action.”) (citations and internal quotation marks omitted).

                                                  -8-
 1   because A.D. never had a 504 Plan, and thus, it could not have failed to implement a plan
 2   that never existed.” (Doc. 82 at 15-16.) In response, Defendants argue that equitable
 3   tolling is unavailable because Plaintiff “had actual and constructive notice of the facts
 4   underlying her claim,” given that she already had a copy of the Section 504 plan and had
 5   been at the Section 504 meeting and signed the plan. (Doc. 87 at 3.)
 6            As an initial matter, the Court agrees with Plaintiff that equitable tolling is
 7   potentially available here. “In the absence of a federal statute of limitations, federal courts
 8   borrow not only the applicable state statute, but also the rules for its tolling, unless to do
 9   so would be inconsistent with the federal policy underlying the cause of action under
10   consideration.” Alexopulos, 817 F.2d at 555 (citations and internal quotation marks
11   omitted). There is no reason to think applying equitable tolling to Title II and Section 504
12   claims would be inconsistent with the federal policy underlying these causes of action.
13            However, on the merits, Plaintiff is not entitled to equitable tolling. The Arizona
14   Court of Appeals has stated that equitable tolling may be available where a defendant’s
15   “affirmative acts of fraud or concealment have misled a person from either recognizing a
16   legal wrong or seeking timely legal redress.” Porter v. Spader, 239 P.3d 743, 747 (Ariz.
17   Ct. App. 2010); see also Anson v. Am. Motors Corp., 747 P.2d 581, 587 (Ariz. Ct. App.
18   1987) (noting that the relevant inquiry for tolling based on fraudulent concealment is
19   “whether the defendant has wrongfully concealed facts giving rise to the cause of action in
20   such a manner as to prevent a plaintiff from reasonably discovering a claim exists within
21   the limitations period”). Similarly, the Arizona Supreme Court has noted that “[t]he statute
22   is never triggered until the injury manifests itself; fraudulent concealment occurs with
23   nondisclosure of the facts pertaining to negligence.” Walk v. Ring, 44 P.3d 990, 999 (Ariz.
24   2002).
25            These standards aren’t satisfied here. This is unlike a negligence case in which the
26   injury is only apparent after the defendant’s affirmative disclosures. By the time Plaintiff
27   filed her OCR complaint in June 2015, she was already aware (or, at a minimum, had
28   “reason to know”) that the District hadn’t implemented A.D.’s Section 504 plan.


                                                  -9-
 1   Therefore, the District’s protestations of its nonexistence (during the early stages of the
 2   OCR proceedings) could not have concealed the injury or misled Plaintiff from recognizing
 3   the legal wrong.
 4      Accordingly, IT IS ORDERED that:
 5      1. Defendants’ motion for summary judgment (Doc. 77) is granted; and
 6      2. The Clerk of Court shall enter judgment accordingly.
 7         Dated this 30th day of May, 2019.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               - 10 -
